Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The scope of claim 6 is indefinite because there is an inconsistency within the claim.  Claim 1, from which it depends, indicates that the subcombination, the conductive cell frame, is being claimed.  However, later claim 6 contains positive limitations directed toward the battery cell, suggesting that applicant intends to claim the combination of the frame and the battery cell.  Applicant is required to clarify what subject matter the claim(s) are intended to be drawn to and the language of the claim must be amended to be consistent with this intent.  
Furthermore, in claim 8 “braches” appears to a misspelling of branches.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2014/0147722 (“Doornpekamp).

Regarding claim 1, Doornpekamp discloses a conductive cell frame comprising:
a first conductive portion (2);
a plurality of eutectic portions (2 and 3 are welded together, see [0017], and a weld between members 2 and 3 made of materials as listed in [0016] create a eutectic portion);

at least one protruding welding portion disposed on the second surface of the second conductive portion for connecting to a battery cell (the lateral protruding portion of 3, see near the lead line of numeral 6 in Fig. 2, which protrudes from a central portion of 3 and which includes a portion on the lower face of 3);
wherein the first conductive portion and the second conductive portion are of different materials and a resistance of the second conductive portion is greater than a resistance of the first conductive portion (see [0016]).
Regarding claim 2, Doornpekamp discloses wherein the second conductive portion (3) comprises at least one recess portion (6) disposed on the first surface of the second conductive portion (the recess 6 is recessed inward from a lateral edge and a portion of the recess is on the lower surface of 3) and a location of the recess portion corresponds to a location of the protruding welding portion (6 is on the lateral protruding portion).
Regarding claim 3, Doornpekamp discloses wherein the second conductive portion and the first conductive portion are partially overlapped (see Fig. 1).
Regarding claim 4, Doornpekamp discloses wherein the first conductive portion and the protruding welding portion on the second conductive portion are not overlapped (see Fig. 1).
Regarding claim 5, Doornpekamp discloses wherein the second conductive portion is completely overlapped by the first conductive portion to form a bulge on a surface of the first conductive portion to create a gap between the first conductive portion and the battery cell connected to the protruding welding portion (the central portion of 3 is completely overlapped by 2, and once welded together 2 and 3 form a jutting bulge as 3 juts away from the lower surface of 2 and this creates a gap between 2 and 10).
Regarding claim 6, Doornpekamp discloses wherein the battery cell (10) comprises an insulation ring (the cylindrical skin of 10 which has a ring shaped profile) to isolate an anode and a cathode of the battery cell (the anode and cathode of 10 are within the skin of 10), the insulation ring comprises an encircled region (the space within 10), the anode of the battery cell is located in the encircled region (10 is a battery cell and the battery components are within the cell), and a cross-sectional area of the second conductive portion is smaller than or equal to a cross-sectional area of the encircled region of the insulation ring (a cross sectional area of 10 can be defined that is greater than a cross section area of 3, for instance by defining a plane orthogonal to the upper surface of 3 which passes through 10 and the end of 3 as seen Fig. 2).
Regarding claim 7, Doornpekamp discloses wherein the second conductive portion (3) comprises at least one recess portion (6) disposed on the first surface (upper surface) of the second conductive portion (see Figs. 1 – 2), a location of the recess portion corresponds to a location of the protruding welding portion (see Figs. 1 – 2), and the eutectic portion is connected to the first surface and the recess portion of the second conductive portion (the weld portion is on the upper surface so there is both a mechanical and electrical connection to that surface).
Regarding claim 8, Doornpekamp discloses wherein the first conductive portion comprises a plurality of branches respectively connected to the plurality of second conductive portions (where the central portion of 2 near the lead line of numeral 2 in Fig. 1 is a main portion, then the portions of 2 which extend over 3 may be called sub portions, i.e. branches, which extend from the central portion and which have particular responsibility of connecting to 3).
Regarding claim 9, Doornpekamp discloses wherein the first conductive portion (2) comprises a plurality of branches (in the embodiment of Fig. 3, lateral branch portions extend from the central area), and each branch comprises a plurality of sub-branches (each lateral portion has sub-portions which connect to one of members 3 at left and right sides of each 
Regarding claim 10, Doornpekamp discloses wherein a thickness or a cross-sectional area of the second conductive portion is smaller than a thickness or a cross-sectional area of the first conductive portion (a lateral thickness of 3 is less than a lateral thickness of 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Villarreal discloses nickel members welded to a bus bar. Kim and Kato each disclose welding embossments on a busbar structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833